—Judgment, Supreme Court, New York County (Mary McGovern Davis, J.), rendered November 4, 1994, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third and seventh degrees and criminally possessing a hypodermic instrument, and sentencing him to concurrent prison terms of 1 to 3 years, 1 year, and 1 year, respectively, unanimously affirmed.
Upon our independent review of the facts, we find that the verdict was not against the weight of the evidence. Issues of credibility were properly presented to the jury and we see no reason to disturb its determinations. Great deference is accorded to the jury’s findings on credibility, since the jury had the “opportunity to view the witnesses, hear the testimony and observe demeanor” (People v Bleakley, 69 NY2d 490, 495). Concur — Milonas, J. P., Ellerin, Tom, Mazzarelli and Saxe, JJ.